Citation Nr: 1500403	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-01 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1947 to January 1950.  The Veteran died in May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In October 2011, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death; thereafter, in October 2011, in August 2012, in April 2013, and in November 2013, the claim was remanded for additional development and to satisfy notice requirements.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

In April 2013, in December 2013, and in May 2014, the appellant submitted a VA Form 21-4142, authorizing VA to obtain relevant treatment records pertaining to the Veteran from UPMC Northwest Medical Center in Oil City, PA.  [According to geographical research as well as the most recent May 2014 authorization form, this private facility is now located at 100 Fairfield Drive, Seneca, PA 16346.]

Despite the Board's prior remand instructions, there is no evidence to indicate that VA has ever requested records pertaining to the Veteran from UPMC Northwest Medical Center in Oil City, PA (now Seneca, PA).  Such development must be accomplished by VA on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

[At present, the Board notes that records previously requested by VA (with authorization from the appellant) from the following private medical facilities are now associated with the current record:  Northwest Medical Center in Franklin, PA; Regional Cancer Center in Erie, PA; UPMC Presbyterian Hospital in Pittsburgh, PA; Montefiore Hospital in Pittsburgh, PA; Augusta Medical Center and Carilion Clinic Family Medicine in Fort Defiance, VA; and UPMC Hamot Medical Center in Erie, PA.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete records of all treatment from UPMC Northwest Medical Center in Oil City, PA (now Seneca, PA) (as authorized for release by a VA Form 21-4142 submitted by the appellant most recently in May 2014).  If any records sought are unavailable, the reason must be explained for the record.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (including obtaining an addendum medical opinion if necessary to evaluate the additional evidence), and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

